Title: To James Madison from William T. Barry, 30 June 1822
From: Barry, William T.
To: Madison, James


                
                    Dear Sir
                    Lexington Kentucky 30th. June 1822
                
                A fiew days ago I sent you by the Mail a printed Circular; the object of which is to gain information as to the best plan of establishing Schools & Acadamies for the education of the youth of Kentucky. The importance of the subject must be my apology for this liberty. I was reluctant to intrude upon your leisure or to tax your time; nor is it wished that our application to you for information should occasion you any particular trouble; if the subject of Education has heretofore engaged your attention, and you have fixed on any plan, your opinion would be highly useful; indeed any the smallest suggestion that you may think proper to make will have weight with the people of Kentucky, as comeing from one of the enlightened founders of our republic, who is loved & admired for his private and public virtues. Although a large majority of our citizens are friendly to the cause of education, yet there are many in our Legislative counsels who will oppose any general system—especially when it requires large appropriations of money out of the treasury. The sanction of your name will assist us in

the effort that is now makeing in Kentucky. By uncommon exertions we have been enabled thus far to preserve & cherish our University at this place: if we can succeed in establishing common Schools & Acadamies, so as to display their advantages, there will be no danger of the peoples preserveing them ever after. We are a young people, and are fully sensible of the advantages that older states have over us in the means of education. It is hoped that when these advantages are enjoyed; and when our people combine Surperior intelligence, with their known zeal & ardent patriotism, that Kentucky will at no distant day attain what she aspires to, a character equal to that of her sister republics.
                Allow me Sir to avail myself of this occasion to express the sentiments of friendship I have for you & the gratitude I feel in common with my countrymen, for the distinguished services you have rendered your country. I beg that you will present me respectfully to Mrs. Madison. That you may both continue to enjoy health & happiness is the sincere wish of your Obdt. Humbl. Sert.
                
                    W.T. Barry
                
            